               Case 4:17-cv-00997-KAW Document 59
                                               58 Filed 07/16/20
                                                        07/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA




                                                                                                                       2,155,245.41




                                                                                  S DISTR
                                                                               ATE       IC
                                                                             ST            T
                                                                         D
                                                                                                               Susan Y. Soong
                                                                                                   CO
                                                                    E
                                                                  IT




                                                                                                     UR
                                                                UN




                                                                                                       T
                                                                N O RT




                                                                                                        NI A
                                                                                                    OR




                                     7/15/2020
                                                                  HE




                                                                                                   IF




                                                                         N
                                                                                                   AL
                                                                         R




                                                                             DI
                                                                                  S T RI T O F C
                                                                                        C
Case 4:17-cv-00997-KAW Document 59
                                58 Filed 07/16/20
                                         07/15/20 Page 2 of 3
Case 4:17-cv-00997-KAW Document 59
                                58 Filed 07/16/20
                                         07/15/20 Page 3 of 3
